Citation Nr: 0113938	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  94-31 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for anxiety neurosis, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945. 

This appeal arises from a May 1993 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which confirmed and continued a 30 
percent evaluation for anxiety neurosis.

In a March 2000 decision, the Board granted a 50 percent 
rating, but not higher, for anxiety neurosis.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims ("the Court"), and in September 2000, 
the Court issued an Order, based on a joint motion of the 
parties, vacating that part of the Board's March 2000 
decision denying an evaluation in excess of 50 percent for 
anxiety neurosis.  

In addition, pursuant to joint motion of the parties, the 
Court dismissed the issue of entitlement to an increased 
evaluation for neuritis of the left elbow, residual of a 
shell fragment wound with retained foreign body, evaluated as 
10 percent disabling.


REMAND

The basis for the remand by the Court, as stated in the joint 
motion of the parties, was that the Board did not provide an 
adequate statement of reasons and bases for its decision not 
to grant an evaluation in excess of 50 percent.  The most 
recent evidence in the veteran's claims folder is now more 
than several years old.  Prior to a decision by the Board on 
the pending claim, more recent clinical evidence is 
necessary.  Thus, copies of recent treatment records for 
anxiety neurosis, as well as a VA examination for rating 
purposes, is necessary.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board remands this case to the 
RO for the following development:

1.  The veteran should be appropriately 
contacted and requested to submit the 
names, addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who treated him for his 
anxiety neurosis from October 1997 to the 
present.  The RO should request copies of 
the records from the identified health 
care providers, after obtaining any 
necessary consent from the veteran.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  Then, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the extent of 
impairment from the veteran's anxiety 
neurosis.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations of the veteran's 
anxiety neurosis should be reported in 
detail.  The examiner should indicate 
with respect to each of the psychiatric 
symptoms identified under the schedular 
criteria for evaluating mental disorders 
whether such symptom is a symptom of the 
veteran's anxiety neurosis.  The examiner 
should report findings in terms 
consistent with both the old and the new 
rating criteria, so that the veteran may 
be afforded the most beneficial rating.  
38 9C.F.R. § 4.130 (2000); formerly 
38 C.F.R. § 4.132 (1996).  The claims 
file and copies of both the new and old 
rating criteria should be made available 
to the examiner for review before the 
examination.  The examiner should provide 
an opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's anxiety 
neurosis, including whether it renders 
him unemployable.  The examiner should 
also assign a Global Assessment of 
Functioning (GAF) Scale score consistent 
with DSM IV.  The examiner should explain 
the import of the score as it pertains to 
social and industrial impairment.  A 
complete rationale for all opinions 
expressed must be provided.  The 
examination report must be typed and the 
physician should be requested to state, 
in writing, whether he or she has 
reviewed the claims file.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim based on all additional evidence 
submitted or otherwise obtained.  If the 
benefit requested by the veteran is not 
granted to his satisfaction, the RO 
should provide him and his representative 
an appropriate supplemental statement of 
the case and give them an opportunity to 
submit additional evidence and/or 
argument in response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until further informed.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


